DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because in view of the newly applied grounds of rejections necessitated by Applicant’s amendments to the claims.
Applicant's arguments filed 09/13/2021 have been fully considered but they are not persuasive with respect to the motivation to make the combination of prior art.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the combination would have enabled a user of Dun to further enhance the transition to multiple computing devices by including an improved reproduction (e.g. louder and/or higher quality audio output) of a media item, using devices that can join together as a mesh network speaker system and cooperates in the distribution of data, and as such, the devices are enabled to cooperate to create the improved audio output; para 17 of Tos.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1 – 4, 6, 7, 9 – 12, 14 – 15, and 17 – 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dunko et al. (hereinafter Dun, U.S. Patent Application Publication 2008/0081558) in view of Toksoz et al. (hereinafter Tok, U.S. Patent Application Publication 2018/0101356) in further view of Pearson (U.S. Patent Application Publication 2017/0078811).
Regarding Claim 1, Dun discloses:
A portable playback device (e.g. portable playback device; para 14, 15) comprising:
one or more network interfaces, wherein the one or more network interfaces comprises an 802.11-compatible network interface (e.g. communication interface 18; Fig. 2, para 17, 20, 22; wireless interface according to IEEE 802.11; para 25) 
one or more transducers (e.g. audio output device comprises a transducer; para 23);
one or more amplifiers configured to drive the one or more transducers (e.g. implied, note volume and equalizer settings, and audio playback through speakers; paras 5, 23, 32);
one or more batteries (e.g. implied, note need to have own power supply; para 21, and mobile phone, portable device implementations as well; para 14, 25)
one or more processors (e.g. processor; para 18); and
a housing carrying the one or more network interfaces, the one or more transducers, the one or more amplifiers, the one or more batteries, the one or more processors, and data storage having instructions stored thereon that are executable by the one or more processors to cause the portable playback device to perform functions (e.g. housing implied by virtue of mobile phone/portable player disclosure and Figs. 1 and 2; further note processor executing embedded operating system and application programs stored in memory 16; para 18) comprising:

based on receiving the data representing the first playback session swap input (e.g. initiated by touching; para 27), identifying one or more target playback devices within a media playback system that are connected to a first wireless local area network (LAN) (e.g. device “discovery,” exchange of device information, authentication procedure; para 27), wherein the portable playback device is connected to the first wireless LAN via the 802.11-compatible network interface (e.g. playback devices 10 and 12 communicate with other playback devices using communication interface 18; para 17; note using wireless interface according to the IEEE 802.11 standard; para 25); and
transitioning the playback session from the portable playback device to the identified one or more target playback devices (e.g. handover of music playback from a portable playback device to a target playback device; para 26).
Dun fails to explicitly disclose:
wherein transitioning the playback session comprises:
 (i) temporarily forming a first synchrony group including the portable playback device as a group coordinator of the first synchrony group and the one or more target playback devices as group members of the first synchrony group, the group coordinator configured to send playback timing information to the group members to synchronize playback between the group coordinator and the group members, wherein forming the first synchrony group causes the one or more target playback devices to start playing the particular audio content of the playback session; and 

In a related field of endeavor (e.g. networked audio devices performing playback operations), Tos discloses a mesh network of nearby mobile devices allowing a user to share and enjoy music and videos in different locations using the mesh network of nearby mobile devices; paras 2 – 9.  Tos also discloses the use of portable devices, many types of network interfaces, including 802.11 as well; para 22 and 23 and pairing the devices for synchronized playback, including designating a master device; see Figs. 4, and 5.  Tos further details a use of audio signatures used to detect and identify nearby computing devices through use of a microphone and inaudible signature tone; para 44.
Modifying Dun’s transition system to adapt the features of Tos further discloses:
wherein transitioning the playback session  (e.g. confirming handover and continuing to playback on the source playback device and target playback device; para 27 of Dun) comprises:
(i) temporarily forming a first synchrony group including the portable playback device as a group coordinator of the first synchrony group and the one or more target playback devices as group members of the first synchrony group (e.g. Dun’s system continuing to play on both source and target, now modified by Tos to further be adapted to including sharing and synchronization across more devices, in particular detection, prompting and subsequent selection 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the features of Tos to the system of Dun.  Doing so would have enabled a user of Dun to further enhance the transition to multiple computing devices by including an improved reproduction (e.g. louder and/or higher quality audio output) of a media item, using devices that can join together as a mesh network speaker system and cooperates in the distribution of data, and as such, the devices are enabled to cooperate to create the improved audio output; para 17 of 
The combination of Dun and Tos further fail to explicitly disclose:
 (ii) immediately after forming the first synchrony group, causing the portable playback device to be removed from the first synchrony group to stop playback of the particular audio content by the portable playback device, wherein removing the portable playback device from the first synchrony group changes the group coordinator of the first synchrony group from the portable playback device to a particular playback device of the one or more target playback devices, and wherein, after removal from the first synchrony group, the portable playback device is available for playback as an individual playback device.
In a related field of endeavor (e.g. networked audio devices performing playback operations), Pearson discloses another similar networked speaker system including speakers and mobile devices; Fig. 5.  Pearson’s similar hardware elements, including the group speaker, operate in a similar manner to that of Tos and Dun in the combination, namely grouping of devices and subsequent playback synching; para 99+.
Adapting the system of Tos and Dun to use the elements disclosed by Pearson further discloses:
  (ii) immediately after forming the first synchrony group (e.g. after grouping the devices in Tos and Dun, using Tos Fig. 4), causing the portable playback device to be removed from the first synchrony group to stop playback of the particular audio content by the portable playback Pearson, specifically, [0091] At block 835, the playback at the new playback device 140 may begin and a lower volume setting than that of the previous playback device. This may permit the hand-off to be gradual in that as the volume at the new playback device 140 increases, the volume at the previous playback device 140 decreases, until it entirely fades out. The processor 130 may instruct the previous playback device 140 to decrease the volume of the playback and instruct the new playback device 140 to increase the volume. [0092] At block 840, the processor 130 may instruct the previous playback device 140 to cease playback of the media content.  Examiner notes this effectively remove the previous playback device from the “synchrony group” of playing the content together with the new playback device. [0100] At 955 the previous playback device 140 may instruct the remote server 125 to cease transmissions, and at 960, playback at the previous device 140A may be completely terminated. At 965, the volume at the new playback device 140 may cease increasing.), wherein removing the portable playback device from the first synchrony group changes the group coordinator of the first synchrony group from the portable playback device to a particular playback device of the one or more target playback devices (e.g.  the group of devices in the combination of Tos and Dun, now including the features of Pearson, specifically the new playback device in the new zone [akin to the “master” in the combination], effectively is a controller of the zone, after playback at the previous playback device is terminated; [0023]Moreover, while the database 120 and the processor 130 are shown as separate devices from the user device 105 and personal computer 110, it is recognized that the database 120 and the processor 130 may be included in the user device 105, media server 135 and/or the personal computer 110. Additionally or alternatively, the processor 130 may be included in the playback device 140.  [0086] The process 800 may begin at block 805. At block 805, the processor 130 may determine 0095], Once the new playback device 140 is receiving the media content, the new playback device, or processor 130, may send a confirmation to the previous playback device 140 indicating that the hand-off has been initiated. The new playback device 140 begins with a muted sound level, and gradually increases the volume while the previous playback device 140 gradually decreases its volume.), and wherein, after removal from the first synchrony group, the portable playback device is available for playback as an individual playback device ([0092] At block 840, the processor 130 may instruct the previous playback device 140 to cease playback of the media content. Additionally or alternatively, this may occur naturally in the example where the mobile device is connecting with the previous playback device 140 via Bluetooth.RTM. and the user device 105 moves out of range of the previous playback device. Examiner notes the previous playback device becomes available for playback as an individual playback device, after the hand-off process, for example, when a user moves back into the zone where the previous playback device resides.).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the teachings of Pearson to the combination of Tos and Dun.  Doing so would have been predictable given the significant overlap between the core hardware elements of the references, (e.g. all disclosures include networked audio reproduction devices configured to reproduce audio in a shared or synchronized manner), these core hardware elements would generally remain the same but generally be adapted to include the improvements and desirable functionality of the other references.  Further, it is likely that one of ordinary skill in the art at the 

Regarding Claim 2, in addition to the elements stated above regarding claim 1, the combination as formed in the rejection of claim 1, further discloses:
further comprising one or more microphones that are carried by the housing (e.g. microphones of Tos; para 44, now applied to the devices of Dun), and wherein identifying the one or more target playback devices comprises:
identifying a set of swap-eligible playback devices in the media playback system (e.g. identify nearby computing devices; para 44 of Tos, now implanted in the discovery and authentication procedure of Dun);
causing the set of swap-eligible playback devices to emit respective audio chirps that identify the emitting swap-eligible playback devices (e.g utilizing an audio signature for the purpose of prompting the computing devices to join a speaker mesh network; para 44 of Tos, now applied to Dun);
detecting, via the one or more microphones, the audio chirps emitted by two or more swap-eligible playback devices from the set of swap-eligible playback devices (e.g. device detection component uses a microphone to identify another computing device listening for a signature tone emitted from another computing device; para 44 of Tos, now applied to Dun); and


Regarding Claim 3, in addition to the elements stated above regarding claim 2, the combination as formed in the rejection of claim 1, further discloses:
wherein selecting the two or more target playback devices from among the one or more swap-eligible playback devices comprises:
comparing two or more respective metrics of the detected audio chirps emitted by the two or more swap-eligible playback devices to determine that the one or more target playback devices are physically nearest to the portable playback device among the two or more swap-eligible playback devices (e.g. identify nearby computing devices; para 44; note within the range; para 43 of Tos, now implemented in the discovery and authentication procedure of Dun).

Regarding Claim 4, in addition to the elements stated above regarding claim 2, the combination as formed in the rejection of claim 1, further discloses:

receiving input data representing a stationary touch-and-hold input at a particular location on the touch-sensitive region, wherein the touch-and-hold input corresponds to a grouping command (e.g. user will have to touch,; para 27; note touching the source and target devices in a single touch; para 29 of Dun as well; a single touching indicating a least temporary continued contact of a touch, similar to that of the claimed “hold”; handover and continue playing as noted in para 27 of Dun, now using the mesh network of speakers disclosed by Tok); and
receiving further input data representing a continued hold input to the touch-and-hold input at the particular location on the touch-sensitive region, wherein the continued hold input corresponds to the playback session swap input (e.g. user will have to touch; para 27; note touching the source and target devices in a single touch; para 29 of Dun as well; a single touching indicating a least temporary continued contact of a touch, similar to that of the claimed “hold”; now for a return to the portable device as noted in Fig. 6 of Dun; handover and continue playing as noted in para 27 of Dun, now using the mesh network of speakers disclosed by Tok).

Regarding Claim 6, in addition to the elements stated above regarding claim 1, Dun in the combination as formed in the rejection of claim 1, further discloses:
wherein receiving the data representing the playback session swap input comprises receiving, via the 802.11-compatible network interface from a controller application on a mobile device, data representing instructions to perform a playback session swap (e.g. communication over network interface of 10, 12; note 802.11; para 25; note prompt for the user on the devices 

Regarding Claim 7, in addition to the elements stated above regarding claim 1, the combination as formed in the rejection of claim 1, further discloses:
receiving data representing a second playback session swap input (e.g. handover procedure where the portable device is the target; para 33 of Dun);
based on the second playback session swap input, identifying a source playback device within the media playback system that are connected to the first wireless LAN (e.g. source and target playback devices 10, 12 perform an authentication procedure and exchange device information as previously described; para 33; note playback devices 10 and 12 communicate with other playback devices using communication interface 18; para 17; note using wireless interface according to the IEEE 802.11 standard; para 25 of Dun; note also a user changing the network on the speaker, the speaker signing out of its current group and joining the desired group; para 49); and
transitioning the playback session from the identified source playback devices to the portable playback device (e.g. handover of music playback from a source device to a target playback device, portable playback device; para 33 of Dun), wherein transitioning the playback session comprises 
(i) temporarily forming a third synchrony group including the portable playback device as a group member of the third synchrony group and the source playback device as a group coordinator of the third synchrony group (For example, as user move from zone 1 to zone 2, in Fig. 4 of Pearson, zone 1 player is the source playback device currently controlling the playback;  Additionally or alternatively, the processor 130 may be included in the playback device 140.), wherein forming the third synchrony group causes the portable playback device to start playing the particular audio content of the playback session (e.g. note for example in Tos, when a second, third or Nth computing device opts to join the mesh network, sending a directive to synchronize the computing devices playback; para 53-54; and further note determining the speaker mesh topology and the beginning to transmit instructions to each computing device regarding which audio track/channel it should play; para 61), and 
(ii) immediately after forming the third synchrony group, causing the source playback device to leave the third synchrony group, (As shown in claim 1 above, in Pearson, player from zone 1 ceases playback once the hand-off is complete; e.g. the group of devices in the combination of Tos and Dun, now including the features of Pearson, [0055] A list of zones may be maintained in the database 120. A list of playback devices 140 may be associated with each zone. A list of media sources 145 (e.g., the user device 105, the personal computer 110 and the remote server 125) may also be maintained in the database 120 for each zone. The lists may be updated periodically or whenever a new user device 105 and/or personal computer 110 are detected. For example, if the user walks into a room with his or her user device 105, then the content sources 145 associated with that zone may be updated to include the user device 105. Likewise, when the user device 105 leaves the zone, the database 120 is also updated accordingly. Because the database 120 maintains a list of content at each source 145 (e.g., the media content at each device such as the user device 105, the personal computer 110, cloud 125, among others), a list of available content within the zone may be derived.), wherein causing the source playback device to leave the third synchrony group changes the group coordinator of the third synchrony group from the source playback device to the portable playback device (e.g. the 
Claim 9 is rejected under the same ground as stated above regarding claim 1.
Claim 10 is rejected under the same ground as stated above regarding claim 2.
Claim 11 is rejected under the same ground as stated above regarding claim 3.
Claim 12 is rejected under the same ground as stated above regarding claim 4.
Claim 14 is rejected under the same ground as stated above regarding claims 1, 2 and 6.
Claim 15 is rejected under the same ground as stated above regarding claims 1, 2, and 7.
Claim 17 is rejected under the same ground as stated above regarding claim 1.
Claim 18 is rejected under the same ground as stated above regarding claim 2.
Claim 19 is rejected under the same ground as stated above regarding claim 3.
Claim 20 is rejected under the same ground as stated above regarding claim 4.
Allowable Subject Matter
Claims 5, 8, 13 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS H MAUNG whose telephone number is (571)270-5690.  The examiner can normally be reached on Monday-Friday, 9am-6pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 1-(571) 272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS H MAUNG/Primary Examiner, Art Unit 2654